Citation Nr: 1755604	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis B and/or hepatitis C.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney 


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from June 1970 to October 1970.  As the Department of Veterans Affairs (VA) has awarded service connection for disability incurred during the aforementioned training period, this military training period is "active military service" by virtue of disability incurred therein (see 38 C.F.R. § 3.6 (a) (2017)) and the Veteran has achieved "Veteran" status for VA benefits purposes.  See 38 U.S.C. § 101 (2) (West 2012); see also 38 C.F.R. § 3.1 (d) (2017).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA Regional Office (RO) in Buffalo, New York.

This case was initially before the Board October 2012.  In October 2012 the Board granted entitlement to service connection for a psychiatric disability, diagnosed as depressive disorder, and remanded entitlement to service connection for hepatitis B and C for further evidentiary development.  It now returns for appellate review.

A January 2015 rating decision adjudicated entitlement to an increased rating for major depressive disorder, and an April 2015 rating decision denied entitlement to total disability rating based on individual employability due to service-connected disability.  Thereafter, an April 2015 statement of the case was issued for these matters; however, the Veteran did not perfect an appeal of either issue thereafter.  The Board recognizes the Veteran's representative submitted a June 2015 correspondence which indicated that, if the RO had issued a statement of the case, the June 2015 statement should be considered as a substantive appeal in lieu of a VA Form 9.  The provisions of 38 C.F.R. Section 20.202 apply to filing a substantive appeal and specifically allow for a properly completed VA Form 9, "or correspondence containing the necessary information."  The regulatory provisions specifically state that the "substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed."  Neither the June 2015 correspondence, or any later correspondence of record received within the appeal period, provides such specific arguments.  Thus, the Veteran's representative's June 2015 statement cannot be construed as a valid substantive appeal and these matters are not in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

Nonetheless, the Board recognizes that, in August 2015, VA received a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, dated in March 2015.  The Agency of Original Jurisdiction (AOJ) has not yet adjudicated this new claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).

Additional evidence has been associated with the record since the March 2011 statement of the case, issued in part, for entitlement to service connection for hepatitis B and/or hepatitis C.  The Veteran did not waive review of the additional evidence by the AOJ.  See 38 C.F.R. § 20.1304 (c) (2017).  However, in light of the favorable decision below, there is no need to remand the claim for the additional evidence to be considered.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the Veteran's drug abuse was secondary to, or a symptom of, his service-connected major depressive disorder, and his drug abuse caused his hepatitis B and C.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis B and C are met.  38 U.S.C. §§ 105, 101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim granted herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board remanded this claim in October 2012 for the purpose of affording the Veteran his requested Board hearing.  However, most recently, in May 2016 correspondence, the Veteran's representative withdrew any pending hearing requests.  Moreover, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Applicable law provides that service connection will be granted if it is shown that the veteran had a disability resulting from an injury experienced or a disease contracted in the line of duty, or for aggravation in the line of duty of a preexisting injury or disease, in the active military, naval, or air service.  38 U.S.C. § 38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017). 

The Board notes that for claims filed after October 31, 1990, service connection on a direct incurrence basis cannot be granted for disabilities resulting from abuse of alcohol or drugs.  See 38 U.S.C. § 105, 1110 (West 2012); 38 C.F.R. § 3.1 (n), 3.301 (2017).  Further, compensation cannot be awarded pursuant to 38 U.S.C. § 1110 and 38 C.F.R. § 105 (a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, service connection for compensation may be established for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In addition, veterans may recover only if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  Id. at 1381.  

In the present case, the Veteran's claim for service connection for hepatitis C and/or B was filed after October 31, 1990, thus service connection on a direct incurrence basis cannot be granted for any disability resulting from abuse of alcohol or drugs in service.  Essentially, the Veteran has primarily asserted he became a drug user as a result of his service-connected major depressive disorder, and which caused him to contract hepatitis B and C.  

As an initial matter, the existence of a present disability is established through the Veteran's VA treatment records.  A March 2009 VA treatment record, noted in part, a previous diagnosis of hepatitis B (HBV) and the Veteran had a positive hepatitis C (HCV) laboratory result.  Thereafter, Hepatitis B was listed as an active problem in subsequent VA treatment records including in April 2013.  Thus, the Board finds the Veteran demonstrated diagnoses of hepatitis B and C during the pendency of the claim.  The Board will next address the question of whether the evidence demonstrates that the Veteran's drug abuse was secondary to, or a symptom of, his service-connected major depressive disorder, and whether his drug abuse caused his hepatitis B and C.

In this regard, of record is a December 2014 private opinion authored by Justin Neubrander, P.A.-C, M.S.  The December 2014 private examiner opined that in his professional medical opinion, it was as likely as not that the Veteran resorted to self-medicating his psychiatric symptoms through the use of illegal drugs as a mean of coping with his service-connected depression, the process of which included participation in activities which placed the Veteran at an increased risk for the acquisition of hepatitis C, namely intravenous drugs and/or intranasal cocaine use.

There is no contradictory opinion of record.  Furthermore, such is supported by other evidence of record.  Specifically, a November 2009 VA mental disorders examination report noted the Veteran reported that he abused drugs in the military to cope with the stress of his military situation and the November 2009 VA examiner found the Veteran's report of such supported the contention that his substance abuse was a form of self-medication.  In addition, risk factors for hepatitis B and C are similar and include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See M-21-1, Part III, Subpart iv, Chapter 4, Section I, Topic 2.e.  In this regard, a June 2009 VA treatment record, among other VA treatment records, reflected the Veteran had marijuana abuse, cocaine dependence in remission, and heroin abuse in remission.  Furthermore, although the December 2014 VA examiner did not specifically address the Veteran's hepatitis B, such also can be transmitted via similar methods, such as intranasal cocaine use or intravenous drug use, as noted above.  

After review of the record, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's drug abuse was secondary to, or a symptom of, his service-connected major depressive disorder, and whether his drug abuse caused his hepatitis B and C.  The December 2014 private opinion which addressed these questions is considered highly probative, as it is based on thorough review of the Veteran's claims file and is accompanied by sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, when resolving reasonable doubt in the Veteran's favor, the Board is persuaded that the Veteran's drug abuse was secondary to, or a symptom of, his service-connected major depressive disorder, and that the drug abuse caused his hepatitis B and C.  The evidence at a minimum, gives rise to a reasonable doubt on this basis of entitlement.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim for service connection for hepatitis B and C is therefore granted.


ORDER

Entitlement to service connection for hepatitis B and C is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


